Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 1of 24

UNITED STATES BANKRUPTCY COURT

Middle DISTRICT OF Florida
Orlando DIVISION
IN RE: } CASE NUMBER: 6:18-bk-6821-CC]
}
}
DON KARL JURAVIN } JUDGE Cynthia C. Jackson
}
DEBTOR. } CHAPTER 11

 

DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
FOR THE PERIOD
FROM 09/16/2019 TO 09/30/2019

Comes now the above-named debtor and files its Monthly Operating Report in accordance withthe Guidelines

established by the United States Trustee and FRBP 2015.

Dated: 10/20/2016

 

Debtor's Address Attorney's Address
and Phone Number. and Phone Number:
15118 Pendio Drive 1030 N. Orange Avenue
Montverde, FL 34756 Suite 300
Orlando, FL 32801
Bar No. 173134
te, 813-810-5100 Tel. 407-294-4440

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report. refer to the followng resources on the United States Trustee Program website,
htto:/Awww.usdoj.qov/ust/r21/req_info.htm.

1) Instructions for Preparation Debtor's Chapter 11 Monthly Opcrating Repon

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 2 of 24

SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Name: Don K Juravin
Case Number: 6&:18-bk-6821-CCJ
Note: The Information requested below is a summary of the Information reported the various Schedules and Attachments contained within this repc
Month Cumulative
09/30/2019 Total
0
CASH- Beginning of Month (Household)
0
CASH- Beginning of Month (Business)
14,522.06
Total Household Receipts
0
Total Business Receipts
14,522.06
Total Receipts
3,222.20
Total Household Disbursements
10,691.96
Total Business Disbursements
13,914.16
Total Disbursements
607.90
NET CASH FLOW (Total Receipts minus Total Disbursements)
11,299.86
CASH- End of Month (Individual)
1,296.79
CASH- End of Month (Business)
CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above) 13,914.16
Less: Any Amounts Transferred or Paid from the Business Account to the (665.96)
Household Account (i.¢., Salary Paid to Debtor or Owner's Draw)
DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION 13,248.20 |

 

 

I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of
my knowledge and belief

This 30 day of Oct 2.9 |

Debtor's Signature

Monthly Operating Report - Indivdual
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 3 of 24

SCHEDULE OF HOUSEHOLD
. CASH RECEIPTS AND CASH DISBURSEMENTS

Month Cumulative
0 Total
go

H RECEIPTS
or Cash from Business

Ww from Other Sources (attach list to this
Interest or Dividend Income
Alimony or Child S
Social Security/Pension/Retirement
Sale of Household Assets (attach list to this
Loans/Borrowing from Outside Sources (attach list to this
Other i attach list to this rt 14,521.56

OTAL RECEIPTS 14,522.06

H DISBURSEMENTS
Alimony or Child $ Pa’
Charitable Contributions
Gifts
Household ood/Clothin
Household irs & Maintenance
Insurance
IRA Contribution
Lease/Rent Payments
Medical/Dental Payments
M Pa s
Other Secured Payments
Taxes - Personal
Taxes - Real Estate
Taxes Other (attach schedule
Travel & Entertainment
Tuition/Education
Utilities (Electri Water, Cable, Sanitation
Vehicle
Vehicle Secured Pa s
U.S. Trustee Fees
Professional Fees Accountin
Other (attach schedule

Total Household Disbursements

-Endo mth ust statement-
ttachment No. 2) 11,299.86

 

Monthly Operating Report - individual
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 4 of 24

SCHEDULE OF BUSINESS

CASH RECEIPTS AND CASH DISBURSEMENTS

 

MUST CURE OBESITY CoO.

Month

 

09/01/2019

Cumulative
Total

 

CASH - Beginning of Month

414.33

 

 

BUSINESS CASH RECEIPTS

 

Cash Sales

 

Account Receivable Collection

 

Loans/Borrowing from Outside Sources (attach list to this report)

2,222.20

 

Rental Income

 

Sale of Business Assets (attach list to this report)

 

Other (specify) (attach list to this report)

 

 

Total Business Receipts

2,636.53

 

 

BUSINESS CASH DISBURSEMENTS

 

Net Payroll (Excluding Self)

 

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household
Account)

222.20

 

Taxes - Payroll

 

Taxes - Sales

 

Taxes Other (attach schedule)

 

Contract Labor (Subcontractors)

 

Taventory Purchases

 

Secured/Lease Payments (Business)

 

Utilities (Business)

 

Insurance

 

Vehicle Expenses

 

Travel & Entertainment

 

Repairs and Maintenance

 

Supplies

 

Charitable Contributions/Gifts

 

Purchase of Fixed Assets

 

Advertising

 

Bank Charges

13.00

 

Other (attach schedule)

2,000.00

 

 

Total Business Disbursements

2,235.20

 

 

 

CASH - End of Month (Must equal reconciled bank statement -
Attachment No. 2)

 

401.33

 

 

 

Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 5 of 24

MONTHLY OPERATING REPORT -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTACHMENT NO. 1
INDIVDUAL
QUESTIONNAIRE
YES” NO
1. Have any assets been sold or transferred outside the normal course of business during this x
reporting period?
ed
“Have any fiunds been disbursed from any account other than a deblor in possession account? Xx
3. Arc any post-pctition receivables (accounts, notes, or loans} duc from any relatives. x
insiders, or related party?

4. Have any payments been made on pre-petition liabilities this reporting period? x
S. Have any post-petition loans been received by the debtor from any party? x
6. Are any post-petition payroll taxes past due?
7. Are any post-petition state or federal income taxes past due?
&. Are any post-petition state or local sales taxes past due?
9. Are any post-petition real estate taxes past due?

A 4 534 Son fo.
10. Are any amounts owed to post-petition creditors/vendors delinquent? ETS
1]. Are any wage payments past due?

“If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.
INSURANCE INFORMATION
YES NO*

1. Are real and personal property. vehicle/auto, general liability, fire. theft. worker's

compensation, and othernecessary insurance coverages in effect?
2. Are all premium payments current?

 

 

 

 

 

 

*If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

CONFIRMATION OF INSURANCE

Payment Amount Delinquency
TYPE of POLICY and CARRIER Period of and F: Amount

 

Check here if United States Trustee has been listed a a Certificate Holder on all policics of insurance.

 

DESCRIBE PERTINENT DEVELOPMENTS. EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Estimated Date of Filing the Plan of Reorganization and Disclosure Statement:

 

 

 
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 6 of 24

MONTHLY OPERATING REPORT -
INDIVIDUAL

BANK ACCOUNT RECONCILIATIONS

ATTACHMENT NO. 2

 

Bank Account Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TD Bank Account Account Account Account
#1 #2 #3 #4
Name of Bank: TD Bank TD Bank TD Bank
Account Number: 434-5481107 | 434-5481735 | 434-5480802
Purpose of Account (Business/Personal) Personal Business Business
ype of Account (e.c. checking) Checking Checking Checking
1. Balance per Bank Statement 14,521.56 414.33 352.22
PR. ADD: Deposits not credited (attach list to this report)| -20 2,222.20 9,000.00
B. SUBTRACT: Outstanding Checks (attach list) | (3,222.20) (2,235.20) (8,456.76)
#. Other Reconciling Items (attach list to this report)
6. Month End Balance (Must Agree with Books) | 11,299.86 401.33 895.46
TOTAL OF ALL ACCOUNTS ¢ 12,596.65

 

 

 

 

Note: Attach a copy of the bank statement and bank reconciliation for each account.

vestment Account Information

Bank /

 

Date of
Purchase

Note: Attach a copy of each investment account statement.

Type of
ent

Purchase

Current
Valu

 

 
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 7 of 24

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3A

 

 

 

 

INDIVIDUAL
CASH DISBURSEMENTS DETAILS - HOUSEHOLD
Name of Bank TD BANK
Account Number 434-5481107
Purpose of Account (Personal) Personal
Type of Account (e.g., Checking) Checking

 

 

 

 

Check Date

Number | Check Amount
ACH 09/6
ACH O97

ACH Ogi7 TRANSFER TO

 

AL 3,222.20

if any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 8 of 24

MONTHLY OPERATING REPORT -
INDIVIDUAL

ATTACHMENT NO. 3B

CASH DISBURSEMENTS DETAILS - BUSINESS

 

Name of Bank

TD BANK

 

Account Number

434-5481735

 

Purpose of Account (Business)

OPERATING

 

 

Type of Account (e.g., Checking)

CHECKING

 

 

 

Check Date of
Number | Check or Description
ATM 0s/16 ATM WITHDRAW
NIA O96 BANK FEE

09/18 AMERICAN EXPRESS

TAL

 

if any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 9 of 24

MONTHLY OPERATING REPORT -

ATTACH .
INDIVIDUAL ACHMENT NO. 3C

CASH DISBURSEMENTS DETAILS - BUSINESS

 

 

 

 

 

 

Name of Bank TD BANK
Account Number 434-5480802
Purpose of Account (Business) OPERATING
Type of Account (e.g., Checking) CHECKING

 

 

Check Date of
Number | Check
ATM 0917 ATM WITHDRAW
09/17 BANK FEES
ACH 09/19 AMERICAN

Amount

TAL

 

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Page 10 of 24

ATTACHMENT NO. 4

 

 

 

 

 

 

 

Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19

MONTHLY OPERATING REPORT -
INDIVIDUAL
ACCOUNTS RECEIVABLE RECONCILIATION Scheduled Current Month
(Pre- & Post- Petition) Amount
Accounts Receivable Beginning Balance 0

Plus: Billings During the Month 0

Less: Collections During the Month 0

Adjustments or WriteOffs” 0
Accounts Receivable Ending Balance** 0

 

 

 

 

 

RECEIVABLE AGING
re- & Post- Petition

0-30Da

1-60
61-90
Over 90

otal Accounts Receivable**

* Attach explanation of any adjustment or writeoff.

™ The “current month” of these two lines must equal.

Beginning
POST-PETITION TAXES \| / A Tax

Federal Taxes
With ed
FICA -

FICA- Em

Income
Other (Attach List

otal Federal Taxes

State & Local Taxes

Sales
U
Real

Personal
Other (Attach List

otal State & Local Taxes
Total Post-Petition Taxes

 

 

Current

Amount
Withheld &
or Accrued

“ The beginning tax liability should represent the liability from the prior month, or if this is the first report, the amount should be zero
~ Attach copies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment or deposit
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 11 of 24

MONTHLY OPERATING REPORT - ATTACHMENT NO. 5
INDIVIDUAL

Payable Beginning Balance”

Plus: New indebtedness During the Month
Less: Amount Paid on Acct. Payables in Month
Adjustments or WriteOffs*”

 

Payable Ending Balance

~ The beginning A/P Habllity should represent the ilabllity from the prior month, or If this Is the first report, the amount shauld be zero
“Attach explanation for any adjustment or write-off.

all bills or invoices Incurred since the ofthe and have NOT been
Date Days
Vendor & of Bill/invoice - Incurred Amount

 

*** List any additional payabies on a separate sheet and attach to this schedule.

 

POST-PETITION STATUS OF SECURED NOTES, LEASES, AND ADEQUATE PROTECTION PAYMENTS

Scheduled Total Past Due Total Number
Monthly Payment From Prior Amount Paid Total Unpaid of Payments
Name of Secured Creditor / Lessor Due Month(s} During Month Postpetition Past Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
8:37 PM
10/29/19

Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 12 of 24

JURAVIN INC

Reconciliation Detail
TD Bank #0802, Period Ending 09/30/2019

 

Type Date Name
Beginning Balance
Cleared Transactions

Checks and Payments - 4 items
Check 09/17/2019 ATM Withdraw
Check 09/17/2019 Bank Fees
Check 09/19/2019 American Express
Check 09/19/2019 Bank Fees

Totai Checks and Payments

Deposits and Credits - 3 items
Deposit 08/31/2019
Transfer 09/17/2019
Transfer 09/18/2019

Total Deposits and Credits

Total Cleared Transactions

Cleared Balance

Register Balance as of 09/30/2019

Ending Balance

Clr

x << OK

x * XX

 

 

 

 

 

 

 

Amount Balance
0.00
-443.76 -443.76
-3.00 -446.76
-8,000.00 -8,446.76
-10.00 -8,456.76
-8,456.76 -8,456.76
352.22 352.22
1,000.00 1,352.22
8,000.00 9,352.22
9,352.22 9,352.22
895.46 895.46
895.46 895.46
895.46 895.46
895.46 895.46

 

Page 1
8:40 PM
10/29/19

DON K JURVIN

Reconciliation Detail
TD DIP#1107, Period Ending 09/30/2019

Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 13 of 24

 

 

 

 

 

 

 

 

 

Type Date Num Name Cir Amount Balance
Beginning Balance 0.00
Cleared Transactions
Checks and Payments - 3 items
Check 09/16/2019 Must Cure Obesity Xx -222.20 -222.20
Check 09/17/2019 Must Cure Obesity x -2,000.00 -2,222.20
Check 09/17/2019 Juravin Inc Xx -1,000.00 -3,222.20
Total Checks and Payments -3,222.20 ~3,222.20
Deposits and Credits - 2 items
Deposit 09/16/2019 xX 14,521.56 14,521.56
Deposit 09/30/2019 Xx 0.50 14,522.06
Total Deposits and Credits 14,522.06 14,522.06
Total Cleared Transactions 11,299.86 11,299.86
Cleared Balance 11,299.86 11,299.86
Register Balance as of 09/30/2019 11,299.86 11,299.86
Ending Balance 11,299.86 11,299.86

 

Page 1
8:39 PM
10/29/19

Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 14 of 24

Must Cure Obesity Co

Reconciliation Detail
TD Bank #1735, Period Ending 09/30/2019

Type Date Num

Name

 

Beginning Balance
Cleared Transactions
Checks and Payments - 4 items

Check 09/16/2019
Check 09/19/2019
Check 09/30/2019
Check 09/30/2019

Total Checks and Payments

Deposits and Credits - 3 items

Deposit 08/31/2019
Transfer 09/16/2019
Transfer 09/17/2019

Total Deposits and Credits
Total Cleared Transactions
Cleared Balance
Register Balance as of 09/30/2019

Ending Balance

American Express
Cash withdraw ATM
Bank Fees

Clr

<x KK OX

x KK

 

 

 

 

 

 

 

Amount Balance
0.00
-3.00 -3.00
-2,000.00 -2,003.00
-222.20 -2,225.20
-10.00 -2,235.20
-2,235.20 -2,235.20
414.33 414.33
222.20 636.53
2,000.00 2,636.53
2,636.53 2,636.53
401.33 401.33
401.33 401.33
401.33 401.33
401.33 401.33

 

 

Page 1
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 15 of 24

  

~ America’s Most Convenient Bank® E STATEMENT OF ACCOUNT
MUST CURE OBESITY CO Page: 1 of 3
15118 PENDIO DR Statement Period: Sep 01 2019-Sep 30 2019
MONTVERDE FL 34756 Cust Ref #: 4345481735-713-E-***
Primary Account #: 434-5481735
TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive

RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

TD Business Simple Checking
MUST CURE OBESITY CO Account # 434-5481735

 

ACCOUNT SUMMARY

 

Beginning Balance 414.33 Average Collected Balance 546.16
Electronic Deposits 2,222.20 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Electronic Payments 2,225.20 Annual Percentage Yield Earned 0.00%
Service Charges 10.00 Days in Period 30
Ending Balance 401.33

 

 

¥ ACCOUNT ACTIVITY

 

Electronic Deposits

 

 

POSTING DATE DESCRIPTION AMOUNT
09/16 eTransfer Credit, Online Xfer 222.20
Transfer from CK 4345481107
09/17 eTransfer Credit, Online Xfer 2,000.00
Transfer from CK 4345481107
Subtotal: 2,222.20
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
09/16 NONTD ATM DEBIT, AUT 091419 DDA WITHDRAW 222.20
FRANKFURTER SPARKASSE FHAUPTST DEU
4085404018481691
09/16 NONTD ATM FEE, NONTD ATM FEE 3.00
09/19 CCD DEBIT, AMEX EPAYMENT ACH PMT W3740 2,000.00
Subtotal: 2,225.20
Service Charges
POSTING DATE DESCRIPTION AMOUNT
09/30 MAINTENANCE FEE 10.00
Subtotal: 10.00

  

—
Qe CLUE

0-937-2000 for 24-hour Bank-by-Phone services or connect to www.tcbank.com

4-80

=

 

 

Bank Deposits FDIC insured | TO Gank, N.A.| Equal Housing Lender {Sy
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19

 

1B mmr ry

p CO
AR Se UL

 

Page 16 of 24

 

Page: 2 of 3

Begin by adjusting your account register , Your ending balance shown on this
as follows: statement is: .

. Ending 401.33
Subtract any services charges shown . Balance
on this statement. 2. List below the amount of deposits or
Sub . credit transfers which do not appear on

ubtract any automatic payments, on this statement. Total the deposits © total +

transfers or other electronic with- and ent Line 2 Deposits
drawals not previously recorded. me enter on Mane <. °
Add any interest earned if you have 3. Subtotal by adding lines 1 and 2. _
an interest-bearing account. &

: . 4 Li Sub Total
Add any automatic deposit or 4 List below the total amount of
overdraft line of credit. withdrawals that do not appear on

; ; this statement. Total the withdrawals om
Review all withdrawals shown on this and enter on Line 4
statement and check th ffi Total "
ew © €m oll in your Withdrawals
account register. 5. Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your balance should equal your account .
ending account balance. balance. © adjusted
Balance ——

   

; DOLLARS CENTS
: ON STATEMENT

 

 

 

 

 

 

 

Total Deposits

D>

 

 

@

 

  

FOR CONS!
QUESTIO

MER ACCOUNTS ONLY — IN CASE OF ERRORS OR

S ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your
statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377

We must hear from you no later than sixty (60) calendar days after we sent you the
first statement upon which the error or problem first appeared. When contacting the
Bank, please explain as clearly as you can why you believe there is an error or why
more information is needed. Piease include:

  

- Your name and account number.

> Adescription of the error or transaction you are unsure about.

+ The dollar amount and date of the suspected error.
When making a verbal inquiry, the Bank may ask that you send us your compiaint in
writing within ten (10} business days after the first telephone call.

We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will credit your account for the

amount you think is‘in error, so that you have the use of the money during the time it
takes to complete our investigation.

INTEREST NOTICE
Total interest credited by the Bank to you this year will be reported by the Bank to the

Internal Revenue Service and State tax authorities. The amount to be reported will be
reported separately to you by the Bank.

WITHDRAWALS NOT

DOLLARS

 

CENTS WITHDRAWALS NOT

ON STATEMENT

DOLLARS CENTS

 

 

 

 

 

 

 

Total
Withdrawals

 

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS

SUNMARY
In case of Errors or Questions About Your Bill:

If you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
so will not preserve your rights. In your letter, give us the following information:

+ Your name and account number.

+ The dollar amount of the suspected error.

Describe the error and explain, if you can, why you believe there is an error.
If you need more information, describe the item you are unsure about.

You de not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you to calculate the finance
charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in fuil.
To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on
the front of the statement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
 

 

 

Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 17 of 24
Bank
America’s Most Convenient Bank® STATEMENT OF ACCOUNT
MUST CURE OBESITY CO
Page: 3 of 3
Statement Period: Sep 01 2019-Sep 30 2019
Cust Ref #: 4345481735-713-E-***
Primary Account #: 434-5481735
DAILY BALANCE SUMMARY
DATE SALANCE DATE BALANCE
08/31 414.33 09/19 411.33
09/16 411.33 09/30 401.33
09/17 2,411.33

 

services or connect to www. icbank.com
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 18 of 24

Bank

  

America’s Most Convenient Bank® E STATEMENT OF ACCOUNT
JURAVIN INCORPORATED Page: 1of3
15118 PENDIO DR Statement Period: Sep 01 2019-Sep 30 2019
MONTVERDE FL 34756 Cust Ref #: 4345480802-713-E-***
Primary Account #: 434-5480802
TD now accepts Real Time Payrnenis!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

TD Business Simple Checking
JURAVIN INCORPORATED Account # 434-5480802

 

ACCOUNT SUMMARY

 

Beginning Balance 352.22 Average Collected Balance 877.06
Electronic Deposits 9,000.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Electronic Payments 8,446.76 Annual Percentage Yield Earned 0.00%
Service Charges 10.00 Days in Period 30
Ending Balance 895.46

 

DAILY ACCOUNT ACTIVITY

Electronic Deposits

 

 

 

POSTING DATE DESCRIPTION AMOUNT
09/17 eTransfer Credit, Online Xfer 1,000.00
Transfer from CK 4345481107
09/18 eTransfer Credit, Online Xfer 8,000.00
Transfer from CK 4345481107
Subtotal: 9,000.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
09/17 NONTD ATM DEBIT, AUT 091719 DDA WITHDRAW 443.76
KREISSPARKASSE GELNHAUS KSKBORB1 DEU
4085404018650923
09/17 NONTD ATM FEE, NONTD ATM FEE 3.00
09/19 CCD DEBIT, AMEX EPAYMENT ACH PMT W3616 8,000.00
Subtotal: 8,446.76
Service Charges
POSTING DATE DESCRIPTION AMOUNT
09/30 MAINTENANCE FEE 10.00
Subtotal: 10.00

oy gt

(-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

   

 

Sank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender ec
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19

 

ince

Begin by adjusting your account register
as follows:

Subtract any services charges shown
on this statement.

Subtract any automatic payments,
transfers or other electronic with-
drawals not previously recorded.

Add any interest earned if you have
an interest-bearing account.

Add any automatic deposit or
overdraft line of credit.

Review all withdrawals shown on this
statement and check them off in your
account register.

Follow instructions 2-5 to verify your
ending account balance.

    

as
DEPCSITS NOT
ON STATEMENT

DOLLARS CENTS

 

 

 

 

 

 

 

Total Deposits

 

 

 

 

FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERROR
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSI
If you need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your

statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,

Maine 04243-1377

We must hear from you no later than sixty (60) calendar days after we sent you the .
first statement upon which the error or problem first appeared. When contacting the .
Bank, please explain as clearly as you can why you believe there is an error or why

more information is needed. Please include:

+ Your name and account number.

+ Adescription of the error or transaction you are unsure about.

+ The dollar amount and date of the suspected error.

When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.

We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will credit your account for the
amount you think is in error, so that you have the use of the money during the time it

takes to cornplete our investigation.

INTEREST NOTICE

Total interest credited by the Bank to you this year will be reported by the Bank to the
Internal Revenue Service and State tax authorities. The amount to be reported will be

reported separately to you by the Bank.

your
of

4

he

a

on

Page 19 of 24

  

 

AccOouMm
a wee Page: 2 0f3
_ Your ending balance shown on this
statement is: :
Ending 895.46
. . Balance
. List below the amount of deposits or
credit transfers which do not appear a
. . a
on this statement. Total the deposits ~ Total +
and enter on Line 2. Deposits
. Subtotal by adding lines | and 2. 2
&
List below the total amount of Sub Total
withdrawals that do not appear on
this statement. Total the withdrawals
and enter on Line 4. Total -
Withdrawals
. Subtract Line 4 from 3. This adjusted
balance should equal your account
balance. = adjusted
Balance EN

 

WITHDRAWALS NOT) DOLLARS

CENTS WITHDRAWALS NOT

ON STATEMENT

DOLLARS CENTS

ON STATEMENT

 

 

 

 

 

 

 

Total
Withdrawals

 

 

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

In case of Errors or Questions About Your Bill:

  

If you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
so will not preserve your rights. In your letter, give us the following information:

Your name and account number.
The dollar amount of the suspected error.

* Describe the error and expiain, if you can, why you believe there is an error.

If you need more information, describe the item you are unsure about.

You do not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
or “OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you to calculate the finance
charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.
To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on
the front of the statement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 20 of 24

Bank

Toa" 7 ® ov atTonscar ac a
America’s Most Convenient Bank’ STATEMENT OF ACCOUNT

 

JURAVIN INCORPORATED

 

 

 

Page: 3 of 3
Statement Period: Sep 01 2019-Sep 30 2019
Cust Ref #: 4345480802-713-E-***
Primary Account #: 434-5480802
SALANCE DATE BALANCE
352.22 09/19 905.46
905.46 09/30 895.46
8,905.46
\

--Phone services or connect to www.ichbank.com

  

Bank Deposits FDIC Insured | TO Bank, N.A.| Equal Housing Lender
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 21 of 24
Case 6:18-bk-06821-KSJ Doc 206 Filed 11/06/19 Page 22 of 24

 

 

Bank
America’s Most Convenient Bank” FE
DON K JURAVIN Page: 1of3
15118 PENDIO DR Statement Period: Aug 18 2019-Sep 17 2019
MONTVERDE FL 34756-3606 Cust Ref #: 4345481 107-651-E-***
Primary Account #: 434-5481 107
YO now accents Real Time Ba

   

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behaif of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
lear more.

TD Premier Checking

 

 

DON K JURAVIN Account # 434-5481107

ACCOUNT SUMMARY

Beginning Balance 9,293.71 Average Collected Balance 11,737.32

Deposits 5,000.00 Interest Earned This Period 0.50

Electronic Deposits 39,546.80 Interest Paid Year-to-Date 4.00

Other Credits 0.50 Annual Percentage Yield Earned 0.05%
Days in Period 31

Electronic Payments 42,541.15

Ending Balance 11,299.86

 

Total for this Period Total Year-to-Date

 

 

 

 

 

 

 

 

 

 

 

 

Total Overdraft Fees $0.00 30.00
Total Returned Item Fees (NSF) $0.00 $35.00
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION : AMOUNT
08/20 MOBILE DEPOSIT 5,000.00
Subtotal: 5,000.00
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
08/27 eTransfer Credit, Online Xfer 25,800.00
Transfer from CK 4345481735
08/30 ACH DEPOSIT, UNITED MEDICAL G PAYROLL **”*0000-0339-0 7,548.40
09/13 ACH DEPOSIT, UNITED MEDICAL G PAYROLL ***"0000-0339-0 6,198.40
Subtotal: 39,546.80
Other Credits
3 DESCRIPTION ANIOUNT
INTEREST PAID 0.50
Subtotal: 0.50

3

een ot i rm
connect to www-idbani.com

 

 
Case 6:18-bk-06821-KSJ

 

Doc 206 Filed 11/06/19 Page 23 of 24

 

  

Page: 20f3
Begin by adjusting your account register - Your ending balance shown on this
as follows: statement is: .
. Ending 411,299.86

Subtract any services charges shown . . Balance
on this statement. : List below the amount of deposits or
sub . credit transfers which do not appear o

tract any automatic payments. on this statement. Total the deposits Total +
transfers or other electronic with- and enter on Line 2 Deposits
drawals not previously recorded. ~
Add any interest earned if you have Subtotal by adding lines | and 2.
an interest-bearing account. =

. . 2 Li Sub Total

Add any automatic deposit or List below the total amount of
overdratt line of credit. withdrawals that do not appear on

; ; this statement. Total the withdrawals i
Review all withdrawals shown on this and enter on Line 4 wo
statement and check th ff i . rot .

nd check them off in your Withdrawals ; :
account register. 5 Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your balance should equal your account
ending account balance. balance. =" Adjusted
Balance Se ETE

   

CENTS

 

 

 

 

 

 

 

 

Total Deposits

 

 

ESTIONS ABOUT y = 2
Ifyou need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your
Statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377
We must hear from you no later Ihan sixty (60) calendar days after we sent you the
first statement upon which the error or probiem first appeared. When contacting the
Bank, please explain as clearly as you can why you believe there Is an error or why
more information is needed. Please include:

> Your name and account number.

+ Adescription of the error or transaction you ara unsure about.

+ The dollar amount and date of the suspected error.
When making a verbal inquiry, the Bank may ask that you send us your complaint in
witlng within ten (10) business days after the first telephone call.

We will investigate your complaint and will correct any error promptly. !fwe take more
than ten (10) business days to do this, we will credit your account for the

amount you think is in error, so that you have the use of the money during the time it
takes 10 complete our investigation.

EREST NOTICE

Total interest credited by the Bank to you this year will be reported by the Bank to the
Internal Ravenue Service and State tax authorities. The amount to be reponed will be
reported separately to you by the Bank.

 

IN

 

Total : :
Withdrawals |

 

 

In case of Esrors or Questions About Your Bill:

If you think your bill Is wrong, or if you need more information about a wansaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as.

ible. We must hear from you ne later than sixty (60) days after wa sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
So will not preserve your rights. In your letter, give us the following information:

+ Your name and account number.

+ The dollar amount of the suspected error.

+ Oescribe the error and explain, if you can, why you believe there Is ani error.

if you need more information, deseribe the Item you are unsure about.

You do not have to pay any amountin question while we are investigating, but you
are still obligated to pay the parts of your bill that are not In question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Dally Balance methed te calculate
the finance charge on your Monayline/Overdraft Protection account (the term “ODP”
or “OD” refers to Ovardraft Protection), the Bank discloses the Average Dally Balanca
on the periodic statement as an easier method for yau to calculate the finance
charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full,
To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Pariodic Rate (as listed in the Account Summary section on
the front of the statement}. The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days lo the Billing Cycle, The daily balance Is the balance for the day afler
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There Is no grace
perlod during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Case 6:18-bk-06821-KSJ Doc 206

 

Filed 11/06/19 Page 24 of 24

 

 

 

 

 

Bank
America’s Most Convenient Bank® STATEMENT OF ACCOUNT
DON K JURAVIN
Page: 3 of 3
Statement Period: Aug 18 2019-Sep 17 2019
Cust Ref #: 4345481 107-651-E-""*
Primary Account #: 434-5481107
DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
08/21 ELECTRONIC PMT-WEB, DISCOVER BANK NET/MOBILE "965792 2,000.00
08/27 eTransfer Debit, Online Xfer 3,690.00
Transfer to CK 4363085527
08/27 TDBANK BILL PAY CHECK, PSR DEVELOPERS 9,000.00
CHECK# 995010
08/27 TDBANK BILL PAY CHECK, 1,200.00
AEGIS COMMUNITY MGMT SOLUTIONS
CHECK# 995011
08/28 ELECTRONIC PMT-WEB, AMEX EPAYMENT ACH PMT W5074 1,914.49
08/28 ELECTRONIC PMT-WEB, AMEX EPAYMENT ACH PMT W4836 6,258.40
08/29 ELECTRONIC PMT-WEB, DISCOVER BANK ETRANSFER *"**541479 10,000.00
09/04 ACH DEBIT, AM GEN LIFE INS ONLINE PMT CKF****16223NEG 4,771.06
09/12 ACH DEBIT, BANNER BILL PAY ****0394748 485.00
09/16 eTransfer Debit, Online Xfer 222.20
Transfer to CK 4345481735
09/17 eTransfer Debit, Online Xfer 1,000.00
Transfer to CK 4345480802
09/17 eTransfer Debit, Online Xfer 2,000.00
Transfer to CK 4345481735
Subtotal: 42,541.15
BALANCE DATE BALANCE
08/17 9,293.71 08/30 13,579.22
08/20 14,293.71 09/04 8,808.16
08/21 12,293.71 09/12 8,323.16
08/27 24,203.71 09/13 14,521.56
08/28 16,030.82 09/16 14,299.36
08/29 6,030.82 09/17 11,299.86

 

or connect to

un idbank.com

 

 
